DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a CON of 17/161,520 01/28/2021 PAT 11404825.
Claim Objections
Claims 1, 8, 15 are objected to because of the following informalities: claim 1, last line, change “tool mounting member’ to --a tool mounting member--; claim 8, last line, change “tool mounting member’ to --a tool mounting member--; claim 15, last line, change “tool mounting member’ to --a tool mounting member--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre -AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the grip portion” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 2, it is unclear as to what “first end and second end” are actually referred to since there are the first end and the second end of the gripping portion; and the first end and the second end of the holding portion recited in claim 1.
Claim 8 recites the limitation "the grip portion” in line 18. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the grip portion” in line 19. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8-10, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 3,711,138).
In regard to claim 1, Davis discloses a locking member comprising:
a shaft 2 having a first outside diameter (see illustrated drawing below), the shaft 2 including:
a tip portion (see illustrated drawing below) having at least a portion forming a second outside diameter (see illustrated drawing below) on the shaft 2 wherein the second outside diameter is larger than the first outside diameter of the shaft 2;
a gripping portion (see illustrated drawing below) adjacent the tip portion, the gripping portion having a first end, a second end and a spiral shaped flange 3 wrapped around the shaft 2 and extending from the first end to the second end; and a holding portion (see illustrated drawing below) adjacent the grip portion, the holding portion having a first end starting at an outer surface 5 of the second end of the gripping portion and a second end; and a head portion 1 at an end of the shaft 2 adjacent the holding portion, the head portion 1 having tool mounting member used for rotating the shaft 2.
The recitation that “a locking member for locking a cover covering a high voltage electrical connector” has not been given significant patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

In regard to claim 2, Davis discloses an outer diameter of the spiral flange (see illustrated drawing below) gradually increases along a length of the gripping portion, with a smallest outer diameter starting at the first end and a largest diameter at the second end.

In regard to claim 3, Davis discloses the spiral shaped flange 3 comprises a continuous helix structure (col. 1, lines 47-48).

In regard to claim 5, Davis discloses the first end and the second end of the holding portion are configured to contact the cover 7, 8, 9 (see fig. 4) when the cover is covering the rear of the television set.
The recitation “high voltage electrical connector” has not been given a significant patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from
a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

In regard to claim 6, Davis discloses the portion of the shaft 2 within the holding portion has a smooth outer surface.

In regard to claim 8, Davis discloses a cover system comprising:
an insulating cover 7, 8, 9 having a first cover portion 7, 8 and a second cover portion 9, the cover portions being movable between an open position and a closed position, the first cover portion7, 8 having a first locking aperture and the second cover portion 9 having a second locking aperture where the second locking aperture aligns with the first locking aperture when the cover is in the closed position; and
a locking member interactive with first cover portion 7, 8 and the second cover portion 9 to releasably lock the first cover portion to the second cover portion, the locking member including:
a shaft 2 having a first outside diameter (see illustrated drawing below), the shaft 2 including:
a tip portion (see illustrated drawing below) having at least a portion forming a second outside diameter (see illustrated drawing below) on the shaft 2 wherein the second outside diameter is larger than the first outside diameter of the shaft 2;
a gripping portion (see illustrated drawing below) adjacent the tip portion, the gripping portion having a first end, a second end and a spiral shaped flange 3 wrapped around the shaft 2 and extending from the first end to the second end; and
a holding portion (see illustrated drawing below) adjacent the grip portion, the holding portion having a first end starting at an outer surface 5 of the second end of the gripping portion and a second end; and a head portion 1 at an end of the shaft 2 adjacent the holding portion, the head portion 1 having tool mounting member used for rotating the shaft 2.
The recitation that “a locking member for locking a cover covering a high voltage electrical connector” has not been given significant patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).

In regard to claim 9, Davis discloses an outer diameter of the spiral flange (see illustrated drawing below) gradually increases along a length of the gripping portion, with a smallest outer diameter starting at the first end and a largest diameter at the second end.

In regard to claim 10, Davis discloses the spiral shaped flange 3 comprises a continuous helix structure (col. 1, lines 47-48).

In regard to claim 12, Davis discloses the first end and the second end of the holding portion are configured to contact the cover 7, 8, 9 (see fig. 4) when the cover is covering the rear of the television set.
The recitation “high voltage electrical connector” has not been given a significant patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

In regard to claim 13, Davis discloses the portion of the shaft 2 within the holding portion has a smooth outer surface.

[AltContent: textbox (tip portion)][AltContent: arrow][AltContent: textbox (gripping portion)][AltContent: arrow][AltContent: textbox (holding portion)][AltContent: arrow][AltContent: textbox (1st OD)][AltContent: arrow][AltContent: textbox (2nd OD)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (OD of the spiral flange at the 1st end)][AltContent: connector]
    PNG
    media_image1.png
    477
    399
    media_image1.png
    Greyscale








Claim(s) 1, 3, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melni (US 2010/0048051 A1)
In regard to claim 1, Melni discloses a locking member for locking a cover 12 covering a high voltage electrical connector 22 comprising:
a shaft (see illustrated drawing below) having a first outside diameter, the shaft including:
a tip portion 30 having at least a portion forming a second outside diameter on the shaft wherein the second outside diameter is larger than the first outside diameter of the shaft;
a gripping portion 14 adjacent the tip portion 30, the gripping portion 14 having a first end, a second end and a spiral shaped flange 15 wrapped around the shaft and extending from the first end to the second end; and
a holding portion (see illustrated drawing below) adjacent the grip portion, the holding portion having a first end starting at an outer surface of the second end 44 of the gripping portion and a second end; and
a head portion 16 at an end of the shaft adjacent the holding portion, the head portion 16 having tool mounting member 18 used for rotating the shaft.

In regard to claim 3, Melni discloses the spiral shaped flange 15 comprises a continuous helix structure.

In regard to claim 6, Melni discloses the portion of the shaft within the holding portion has a smooth outer surface.

In regard to claim 7, Melni discloses the tool mounting member 18 is a ring-like member.


[AltContent: textbox (shaft)][AltContent: arrow][AltContent: textbox (holding portion)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    409
    610
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Melni. 
In regard to claim 14, Davis does not disclose the tool mounting member is a ring-like member.
Melni discloses the tool mounting member 18 is a ring-like member.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Davis by constructing the tool mounting member as disclosed by Melni in order to facilitate the locking member.
Allowable Subject Matter
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action.

Claims 4, 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: In regard to claims 4 and 11, the prior art fails to provide, teach or suggest the spiral shaped flange comprises a plurality of helix-like structures joined in series on the shaft. In regard to claims 15 and 11, the prior art fails to provide, teach or suggest an insulating cover having a first cover portion joined to a second cover portion by a hinge.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on  571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdt
10/27/2022

/THO D TA/Primary Examiner, Art Unit 2832